Exhibit 10.21

 

OWNERSHIP INTEREST PLEDGE AGREEMENT

 

OWNERSHIP INTEREST PLEDGE AGREEMENT (this “Agreement”) dated as of July 21, 2003
by and among Duane Reade Inc., a Delaware corporation (hereinafter, the
“Parent”), and DRI I Inc., a Delaware corporation (hereinafter, “DRI I”) (the
Parent and DRI I, jointly, severally and collectively sometimes are referred to
herein as the “Pledgors”), and Fleet Retail Finance Inc., a Delaware
corporation, as collateral agent (in such capacity, the “Collateral Agent”) for
the Secured Parties (as defined in the Credit Agreement referred to below), in
consideration of the mutual covenants contained herein and benefits to be
derived herefrom.

 

WITNESSETH:

 

Reference is made to: (a) the Credit Agreement dated as of July 21, 2003 (as
such may be amended, modified, supplemented or restated hereafter, the “Credit
Agreement”) by and between, among others, (i) Duane Reade, a New York general
partnership (the “Borrower”), (ii) the Pledgors, (iii) the other Facility
Guarantors named therein, (iv) the Lenders named therein, (v) Fleet National
Bank, as Administrative Agent for the Lenders and as Issuing Bank, and (vi)
Fleet Retail Finance Inc., as Collateral Agent for the Lenders; and (b) the
Guarantee dated as of July 21, 2003 executed by the Pledgors and the other
Facility Guarantors named therein in favor of the Collateral Agent, the Lenders
and the Issuing Bank (as such may be amended, modified, supplemented or restated
hereafter, the “Facility Guarantee”).

 

Reference is also made to the Security Agreement dated as of July 21, 2003 (as
such may be amended, modified, supplemented or restated hereafter, the “Security
Agreement”) by and among the Pledgors, the other Grantors named therein and the
Collateral Agent.  Capitalized terms used herein and not defined herein shall
have the meanings assigned to such terms in the Credit Agreement or the Security
Agreement (as applicable).

 

The Lenders have agreed to make Loans to the Borrower, and the Issuing Bank has
agreed to issue Letters of Credit for the account of the Borrower, pursuant to,
and upon the terms and subject to the conditions specified in, the Credit
Agreement.  The Pledgors have executed the Facility Guarantee, pursuant to which
the Pledgors guarantee the Obligations of the Borrower.  The obligations of the
Lenders to make Loans and of the Issuing Bank to issue Letters of Credit are
conditioned upon, among other things, the execution and delivery by the Pledgors
of an agreement in the form hereof to secure the Obligations.

 

Accordingly, the Pledgors and the Collateral Agent, on behalf of itself and each
other Secured Party (and each of their respective successors or assigns), hereby
agree as follows:

 

1.                                       Pledge.  As security for the payment
and performance, as the case may be, in full of the Obligations, the Pledgors
hereby transfer, grant, bargain, sell, convey, hypothecate, pledge, set over and
deliver unto the Collateral Agent, its successors and assigns, and hereby grant
to the Collateral Agent, its successors and assigns, for the ratable benefit of
the Secured Parties, a security interest in all of the Pledgors’ right, title
and interest in, to and under:

 

(a)                                  the general partnership interests in the
Borrower owned by the Pledgors and listed on Schedule I hereto, and any
additional partnership interests in the Borrower or any general partnership
which is the successor thereof, and the certificates or other securities
representing all such partnership interests (if any) (the “Partnership
Interests”);

 

1

--------------------------------------------------------------------------------


 

(b)                                 the shares of capital stock owned by the
Pledgors and listed on Schedule I hereto, and any shares of capital stock or
other equity interest of any Subsidiary obtained in the future by the Pledgors,
and the stock certificates or other securities representing all such shares or
equity interests (the “Ownership Interests”, and together with the Partnership
Interests, the “Pledged Securities”);

 

(c)                                  all other Investment Property that may be
delivered to, and held by, the Collateral Agent pursuant to the terms hereof;

 

(d)                                 subject to Section 5, all dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed or distributable, in respect of, or in exchange for, the
Pledged Securities referred to in clauses (a) and (b) above;

 

(e)                                  subject to Section 5, all rights and
privileges of the Pledgors with respect to the Pledged Securities and other
Investment Property referred to in clauses (a), (b), (c) and (d) above; and

 

(f)                                    all proceeds of any of the foregoing (the
items referred to in clauses (a) through (f) being collectively referred to as
the “Pledged Collateral”).

 

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, until the Obligations have been paid in full in cash, the
Lenders have no further commitment to lend, the Letter of Credit Outstandings
have been reduced to zero or fully cash collateralized in a manner satisfactory
to the Issuing Bank and the Administrative Agent, and the Issuing Bank has no
further obligation to issue Letters of Credit under the Credit Agreement;
subject, however, to the terms, covenants and conditions hereinafter set forth.

 

Upon delivery to the Collateral Agent pursuant to Section 2 of this Agreement,
(a) all stock certificates or other securities now or hereafter included in the
Pledged Securities shall be accompanied by stock powers duly executed in blank
or other instruments of transfer satisfactory to the Collateral Agent and by
such other instruments and documents as the Collateral Agent may reasonably
request, and (b) all other Investment Property comprising part of the Pledged
Collateral shall be accompanied by proper instruments of assignment duly
executed by the Pledgors and such other instruments or documents as the
Collateral Agent may reasonably request.  Each delivery of Pledged Securities
shall be accompanied by a schedule describing the Pledged Securities theretofore
and then being pledged hereunder, which schedule shall be attached hereto as
Schedule I and made a part hereof. Each schedule so delivered shall supersede
any prior schedules so delivered.

 

2.                                       Delivery of the Pledged Collateral. On
or before the Closing Date, the Pledgors shall deliver or cause to be delivered
to the Collateral Agent any and all Pledged Securities, any and all Investment
Property, and any and all certificates or other instruments or documents
representing the Pledged Collateral.

 

3.                                       Representations, Warranties and
Covenants.  The Pledgors hereby represent, warrant and covenant, as to
themselves and the Pledged Collateral pledged by them hereunder, to and with the
Collateral Agent that:

 

(a)                                  the Partnership Interests represent that
percentage of the issued and outstanding partnership interests of the issuer
with respect thereto as set forth on Schedule I;

 

(b)                                 the Ownership Interests represent that
percentage of the issued and outstanding shares of each class of the capital
stock or other equity interest of the issuer with respect thereto as set forth
on Schedule I;

 

2

--------------------------------------------------------------------------------


 

(c)                                  except for the security interest granted
hereunder, the Pledgors (i) are and will at all times continue to be the direct
owners, beneficially and of record, of the Pledged Securities indicated on
Schedule I, (ii) hold the Pledged Collateral free and clear of all Liens, other
than Permitted Encumbrances and Liens in favor of the Collateral Agent,
(iii) will make no assignment, pledge, hypothecation or transfer of, or create
or permit to exist any security interest in, or other Lien on, the Pledged
Collateral, other than pursuant hereto and other than Permitted Encumbrances,
and (iv) subject to Section 5, will cause any and all Pledged Collateral to be
forthwith deposited with the Collateral Agent and pledged or assigned hereunder;

 

(d)                                 the Pledgors (i) have the power and
authority to pledge the Pledged Collateral in the manner hereby done or
contemplated and (ii) will defend their title or interest thereto or therein
against any and all Liens (other than Permitted Encumbrances and the Lien
created by this Agreement or the other Loan Documents), however arising, of all
Persons whomsoever;

 

(e)                                  no consent of any other Person (including
stockholders or creditors of the Pledgors), and no consent or approval of any
Governmental Authority or any securities exchange, was or is necessary to the
validity of the pledge effected hereby or to the disposition of the Pledged
Collateral upon an Event of Default in accordance with the terms of this
Agreement;

 

(f)                                    by virtue of the execution and delivery
by the Pledgors of this Agreement, and the delivery by the Pledgors to the
Collateral Agent of the stock certificates or other certificates or documents
representing or evidencing the Pledged Collateral in accordance with the terms
of this Agreement, the Collateral Agent will obtain a valid and perfected first
lien upon, and security interest in, the Pledged Collateral as security for the
payment and performance of the Obligations;

 

(g)                                 the pledge effected hereby is effective to
vest in the Collateral Agent, on behalf of the Secured Parties, the rights of
the Collateral Agent in the Pledged Collateral as set forth herein;

 

(h)                                 all the Pledged Securities have been duly
authorized and validly issued and are fully paid and nonassessable;

 

(i)                                     all information set forth herein
relating to the Pledged Collateral is accurate and complete in all material
respects as of the date hereof; and

 

(j)                                     none of the Pledged Securities
constitutes margin stock, as defined in Regulation U of the Board of Governors
of the Federal Reserve System.

 

4.                                       Registration in Nominee Name; Copies of
Notices.  Upon the occurrence and during the continuance of an Event of Default,
the Collateral Agent, on behalf of the Secured Parties, shall have the right (in
its reasonable discretion and upon written notice to the Pledgors) to hold the
Pledged Securities in its own names as pledgee, the name of its nominee (as
pledgee or as sub-agent) or the name of the Pledgors, endorsed or assigned in
blank or in favor of the Collateral Agent.  The Pledgors will promptly give to
the Collateral Agent copies of any notices or other communications received by
them with respect to Pledged Securities registered in the name of the Pledgors.

 

5.                                       Voting Rights; Dividends and Interest,
etc.

 

(a)                                  Unless and until an Event of Default shall
have occurred and be continuing:

 

3

--------------------------------------------------------------------------------


 

(i)                                     The Pledgors shall be entitled to
exercise any and all voting and/or other consensual rights and powers inuring to
an owner of the Pledged Securities or any part thereof to the extent, and only
to the extent, that such rights are exercised for any purpose consistent with,
and not otherwise in violation of, the terms and conditions of this Agreement,
the Credit Agreement, the other Loan Documents and Applicable Law; provided,
however, that the Pledgors will not be entitled to exercise any such right if
the result thereof could materially and adversely affect the rights inuring to a
holder of the Pledged Securities or the rights and remedies of any of the
Secured Parties under this Agreement, the Credit Agreement or any other Loan
Document or the ability of the Secured Parties to exercise the same.

 

(ii)                                  The Pledgors shall be entitled to receive
and retain any and all cash dividends paid on the Pledged Collateral to the
extent, and only to the extent, that such cash dividends are permitted by, and
otherwise paid in accordance with, the terms and conditions of this Agreement,
the Credit Agreement, the other Loan Documents and Applicable Law.  All noncash
dividends, and all dividends paid or payable in cash or otherwise in connection
with a partial or total liquidation or dissolution, return of capital, capital
surplus or paid-in surplus, and all other distributions (other than dividends
and distributions referred to in the preceding sentence) made on or in respect
of the Pledged Collateral, whether paid or payable in cash or otherwise, whether
resulting from a subdivision, combination or reclassification of the outstanding
capital stock or partnership interests of the issuer of any Pledged Securities
or received in exchange for Pledged Securities or any part thereof, or in
redemption thereof, or as a result of any merger, amalgamation, arrangement,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by the Pledgors, to the extent required to be paid to the
Collateral Agent pursuant to the terms of the Credit Agreement or the other Loan
Documents, shall not be commingled by the Pledgors with any of their other funds
or property but shall be held separate and apart therefrom, shall be held in
trust for the benefit of the Collateral Agent and shall be forthwith delivered
to the Collateral Agent in the same form as so received (with any necessary
endorsement).

 

(b)                                 Upon the occurrence and during the
continuance of an Event of Default, all rights of the Pledgors to dividends that
the Pledgors are authorized to receive pursuant to paragraph (a)(ii) above shall
cease, and all such rights shall thereupon become vested in the Collateral
Agent, which shall have the sole and exclusive right and authority to receive
and retain such dividends.  All dividends received by the Pledgors contrary to
the provisions of this Section 5 shall be held in trust for the benefit of the
Collateral Agent, shall be segregated from other property or funds of the
Pledgors and shall be forthwith delivered to the Collateral Agent upon demand in
the same form as so received (with any necessary endorsement). Any and all money
and other property paid over to or received by the Collateral Agent pursuant to
the provisions of this paragraph (b) shall be retained by the Collateral Agent
in an account to be established by the Collateral Agent upon receipt of such
money or other property and shall be applied in accordance with the provisions
of Section 7.

 

(c)                                  Upon the occurrence and during the
continuance of an Event of Default, all rights of the Pledgors to exercise the
voting and consensual rights and powers they are entitled to exercise pursuant
to paragraph (a)(i) of this Section 5 shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to exercise such voting and consensual rights and
powers; provided that the Collateral Agent shall have the right from time to
time following and during the continuance of an Event of Default to permit the
Pledgors to exercise such rights.  After all Events of Default have been cured
or waived in writing by the Collateral Agent, the Pledgors will have the right
to exercise the voting and consensual rights and powers that they would
otherwise be entitled to exercise pursuant to the terms of paragraph (a)(i)
above.

 

4

--------------------------------------------------------------------------------


 

6.                                       Remedies upon Default.  Upon the
occurrence of an Event of Default, it is agreed that the Collateral Agent shall
have in any jurisdiction in which enforcement hereof is sought, in addition to
all other rights and remedies, the rights and remedies of a secured party under
the UCC or other Applicable Law.  The rights and remedies of the Collateral
Agent shall include, without limitation, the right to take any of or all the
following actions at the same or different times:

 

(a)                                  The Collateral Agent may sell or otherwise
dispose of all or any part of the Pledged Collateral, at public or private sale
or at any broker’s board or on any securities exchange, for cash, upon credit or
for future delivery as the Collateral Agent shall deem appropriate.  Each
purchaser at any such sale shall hold the property sold absolutely, free from
any claim or right on the part of the Pledgors, and, to the extent permitted by
Applicable Law, the Pledgors hereby waive all rights of redemption, stay,
valuation and appraisal which the Pledgors now have or may at any time in the
future have under any rule of law or statute now existing or hereafter enacted.

 

(b)                                 The Collateral Agent shall give the Pledgors
at least ten (10) days’ prior written notice, by authenticated record, of the
Collateral Agent’s intention to make any sale of the Pledged Collateral.  Such
notice, (i) in the case of a public sale, shall state the date, time and place
for such sale, (ii) in the case of a sale at a broker’s board or on a securities
exchange, shall state the board or exchange at which such sale is to be made and
the day on which the Pledged Collateral, or portion thereof, will first be
offered for sale at such board or exchange, and (iii) in the case of a private
sale, shall state the date after which any private sale or other disposition of
the Pledged Collateral shall be made.  The Pledgors agree that such written
notice shall satisfy all requirements for notice to the Pledgors which are
imposed under the UCC with respect to the exercise of the Collateral Agent’s
rights and remedies upon default.  The Collateral Agent shall not be obligated
to make any sale or other disposition of any Pledged Collateral if it shall
determine not to do so, regardless of the fact that notice of sale or other
disposition of such Collateral shall have been given. The Collateral Agent may,
without notice or publication, adjourn any public or private sale or cause the
same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned.

 

(c)                                  Any public sale shall be held at such time
or times within ordinary business hours and at such place or places as the
Collateral Agent may fix and state in the notice of such sale.

 

(d)                                 At any public (or, to the extent permitted
by Applicable Law, private) sale made pursuant to this Section 6, the Collateral
Agent or any other Secured Party may bid for or purchase, free (to the extent
permitted by Applicable Law) from any right of redemption, stay, valuation or
appraisal on the part of the Pledgors (all said rights being also hereby waived
and released to the extent permitted by Applicable Law), the Pledged Collateral
or any part thereof offered for sale and may make payment on account thereof by
using any claim then due and payable to the Collateral Agent or such other
Secured Party from the Pledgors on account of the Obligations as a credit
against the purchase price, and the Collateral Agent or such other Secured Party
may, upon compliance with the terms of sale, hold, retain and dispose of such
property without further accountability to the Pledgors therefor.

 

(e)                                  For purposes hereof, a written agreement to
purchase the Pledged Collateral or any portion thereof shall be treated as a
sale thereof.  The Collateral Agent shall be free to carry out such sale
pursuant to such agreement and the Pledgors shall not be entitled to the return
of the Pledged Collateral or any portion thereof subject thereto,
notwithstanding the

 

5

--------------------------------------------------------------------------------


 

fact that after the Collateral Agent shall have entered into such an agreement
all Events of Default shall have been remedied and the Obligations paid in full.

 

(f)                                    As an alternative to exercising the power
of sale herein conferred upon it, the Collateral Agent may proceed by a suit or
suits at law or in equity to foreclose upon the Pledged Collateral and to sell
the Pledged Collateral or any portion thereof pursuant to a judgment or decree
of a court or courts having competent jurisdiction or pursuant to a proceeding
by a court-appointed receiver.

 

7.                                       Application of Proceeds of Sale.  The
proceeds of any sale of Pledged Collateral pursuant to Section 6, as well as any
Pledged Collateral consisting of cash, shall be applied by the Collateral Agent
as required pursuant to the terms of Section 6.02 of the Security Agreement.

 

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.  Upon any sale or other disposition of the Pledged Collateral by the
Collateral Agent (including pursuant to a power of sale granted by statute or
under a judicial proceeding), the receipt of the purchase money by the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Pledged Collateral so sold or
otherwise disposed of and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

 

8.                                       Reimbursement of Collateral Agent.

 

(a)                                  Without limiting any of their obligations
under the Credit Agreement or the other Loan Documents, the Pledgors jointly and
severally agree to pay all reasonable out-of-pocket expenses incurred by the
Collateral Agent, including the reasonable fees, charges and disbursements of
any counsel and any outside consultants for the Collateral Agent, in connection
with (i) the administration of this Agreement, (ii) the custody or preservation
of, or the sale of, collection from, or other realization upon, any of the
Pledged Collateral, (iii) the exercise, enforcement or protection of any of the
Collateral Agent’s Rights and Remedies (as defined below) hereunder or (iv) the
failure by the Pledgors to perform or observe any of the provisions hereof.

 

(b)                                 Without limiting any of their
indemnification obligations under the Credit Agreement or the other Loan
Documents, the Pledgors shall, jointly and severally, indemnify the Agents, the
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable and documented fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of, (i) the
execution or delivery of this Agreement or any other Loan Document, the
performance by the Pledgors of their obligations under this Agreement or any
other Loan Document, or the consummation of the transactions contemplated by the
Loan Documents or any other transactions contemplated hereby, or (ii) any actual
claim, litigation, investigation or proceeding relating to any of the foregoing
or to the Pledged Collateral, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses resulted from
the gross negligence or willful misconduct of such Indemnitee or any Affiliate
of such Indemnitee (or of any officer, director, employee, advisor or agent of
such Indemnitee or any of such Indemnitee’s Affiliates).

 

6

--------------------------------------------------------------------------------


 

(c)                                  Any amounts payable as provided hereunder
shall be additional Obligations secured hereby and by the other Security
Documents.  All amounts due under this Section 8 shall be payable on written
demand therefor.

 

9.                                       Collateral Agent Appointed
Attorney-in-Fact.

 

(a)                                  Effective upon the occurrence and during
the continuance of any Event of Default, the Pledgors hereby make, constitute
and appoint the Collateral Agent (and all officers, employees or agents
designated by the Collateral Agent) as the Pledgors’ true and lawful agent and
the attorney-in-fact for the purpose of carrying out the provisions of this
Agreement and taking any action and executing any instrument that the Collateral
Agent may deems necessary or advisable to accomplish the purposes hereof, which
appointment is irrevocable and coupled with an interest.  Without limiting the
generality of the foregoing, the Collateral Agent shall have the right, upon the
occurrence and during the continuance of an Event of Default, with full power of
substitution either in the Collateral Agent’s name or in the name of the
Pledgors, (i) to ask for, demand, sue for, collect, receive and give acquittance
for any and all moneys due or to become due under and by virtue of any Pledged
Collateral, (ii) to endorse checks, drafts, orders and other instruments for the
payment of money payable to the Pledgors representing any dividend or other
distribution payable in respect of the Pledged Collateral or any part thereof or
on account thereof and to give full discharge for the same, (iii) to settle,
compromise, compound, adjust, prosecute or defend any action, suit, claim or
proceeding relating to any of the Pledged Collateral, and (iv) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Pledged Collateral, and to do all other acts and things
necessary to carry out the purposes of this Agreement, as fully and completely
as though the Collateral Agent were the absolute owner of the Pledged Collateral
for all purposes; provided, however, that nothing herein contained shall be
construed as requiring or obligating the Collateral Agent or any other Secured
Party to make any commitment or to make any inquiry as to the nature or
sufficiency of any payment received by the Collateral Agent or any other Secured
Party, or to present or file any claim or notice.

 

(b)                                 The Collateral Agent shall not be obligated
to do any of the acts or to exercise any of the powers authorized by
subparagraph (a), but if the Collateral Agent elects to do any such act or to
exercise any of such powers, it shall not be accountable for more than it
actually receives as a result of such exercise of power, and shall not be
responsible to the Pledgors for any act or omission to act except for any act or
omission to act as to which there is a final determination made in a judicial
proceeding (in which proceeding the Collateral Agent has had an opportunity to
be heard) which determination includes a specific finding that the subject act
or omission to act had been grossly negligent or in actual bad faith.

 

10.                                 Waivers; Amendment.

 

(a)                                  The rights, remedies, powers, privileges,
and discretions of the Collateral Agent hereunder and under Applicable Law
(herein, the “Collateral Agent’s Rights and Remedies”) shall be cumulative and
not exclusive of any rights or remedies which it would otherwise have.  No delay
or omission by the Collateral Agent in exercising or enforcing any of the
Collateral Agent’s Rights and Remedies shall operate as, or constitute, a waiver
thereof.  No waiver by the Collateral Agent of any Event of Default or of any
default under any other agreement shall operate as a waiver of any other default
hereunder or under any other agreement.  No single or partial exercise of any of
the Collateral Agent’s Rights or Remedies, and no express or implied agreement
or transaction of whatever nature entered into between the Collateral Agent and
any Person, at any time, shall preclude the other or further exercise of the
Collateral Agent’s Rights and Remedies.  No waiver by the Collateral Agent of
any of the Collateral Agent’s Rights and Remedies on any one occasion shall be

 

7

--------------------------------------------------------------------------------


 

deemed a waiver on any subsequent occasion, nor shall it be deemed a continuing
waiver.  The Collateral Agent’s Rights and Remedies  may be exercised at such
time or times and in such order of preference as the Collateral Agent may
determine. The Collateral Agent’s Rights and Remedies may be exercised without
resort or regard to any other source of satisfaction of the Obligations.  No
waiver of any provisions of this Agreement or any other Loan Document or consent
to any departure by the Pledgors therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  No notice to or demand on the Pledgors in any case shall
entitle the Pledgors to any other or further notice or demand in similar or
other circumstances.

 

(b)                                 Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to a written agreement
entered into between the Collateral Agent and the Pledgors, subject to any
consent required in accordance with Section 9.02 of the Credit Agreement.

 

11.                                 Securities Act, etc.  The Pledgors recognize
that the Collateral Agent may be unable to effect a public sale of the Pledged
Securities by reason of certain prohibitions contained in the Securities Act of
1933, as amended (the “Securities Act”), federal banking laws, and other
Applicable Law, but may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers.  The Pledgors understand that
compliance with the Securities Act might limit the course of conduct of the
Collateral Agent if the Collateral Agent was to attempt to dispose of all or any
part of the Pledged Securities, and might also limit the extent to which or the
manner in which any subsequent transferee of any Pledged Securities could
dispose of the same.  Similarly, there may be other legal restrictions or
limitations affecting the Collateral Agent in any attempt to dispose of all or
part of the Pledged Securities under applicable Blue Sky or other state
securities laws or similar laws analogous in purpose or effect.  The Pledgors
recognize that, in light of such restrictions and limitations, the Collateral
Agent may, with respect to any sale of the Pledged Securities, limit the
purchasers to those who will agree, among other things, to acquire such Pledged
Securities for their own account, for investment, and not with a view to the
distribution or resale thereof.  The Pledgors acknowledge and agree that, in
light of such restrictions and limitations, the Collateral Agent, in its sole
and absolute discretion, (a) may proceed to make such a sale whether or not a
registration statement for the purpose of registering such Pledged Securities or
part thereof shall have been filed under the Securities Act and (b) may approach
and negotiate with a single potential purchaser to effect such sale.  The
Pledgors acknowledge and agree that any such sale might result in prices and
other terms less favorable to the seller than if such sale were a public sale
without such restrictions.  In the event of any such sale, the Collateral Agent
shall incur no responsibility or liability for selling all or any part of the
Pledged Securities at a price that the Collateral Agent, in its sole and
absolute discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached.  The provisions of this
Section 11 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells the Pledged Securities.

 

12.                                 Registration, etc.  If the Collateral Agent
reasonably determines that it is necessary to sell any of the Pledged Securities
at a public sale, the Pledgors agree that, upon the occurrence and during the
continuance of an Event of Default hereunder, the Pledgors will, at any time and
from time to time, upon the written request of the Collateral Agent, use their
reasonable best efforts to take or to cause the issuer of such Pledged
Securities to take such action and prepare, distribute and/or file such
documents, as are required or advisable in the reasonable opinion of counsel for
the Collateral Agent to permit the public sale of such Pledged Securities. 
Without limiting any of its other indemnification obligations under this
Agreement, the Credit Agreement or the other Loan Documents, the Pledgors agree
to indemnify, defend and hold harmless the Collateral Agent, each

 

8

--------------------------------------------------------------------------------


 

other Secured Party, any underwriter and their respective officers, directors,
Affiliates and controlling Persons from and against all loss, liability,
expenses, costs of counsel (including the reasonable fees and expenses of legal
counsel to the Collateral Agent), and claims (including the reasonable costs of
investigation) that any of them may incur insofar as such loss, liability,
expense or claim arises out of, or is based upon, any alleged untrue statement
of a material fact contained in any prospectus (or any amendment or supplement
thereto) or in any notification or offering circular, or arises out of or is
based upon any alleged omission to state a material fact required to be stated
therein or necessary to make the statements in any thereof not misleading,
except insofar as the same may have been caused by any untrue statement or
omission based upon information furnished in writing to the Pledgors or the
issuer of such Pledged Securities by the Collateral Agent or any other Secured
Party expressly for use therein.  The Pledgors further agree, upon such written
request referred to above, to use their reasonable best efforts to qualify, file
or register, or cause the issuer of such Pledged Securities to qualify, file or
register, any of the Pledged Securities under the Blue Sky or other securities
laws of such states as may be requested by the Collateral Agent and keep
effective, or cause to be kept effective, all such qualifications, filings or
registrations.  The Pledgors will bear all costs and expenses of carrying out
their obligations under this Section 12.  The Pledgors acknowledge that there is
no adequate remedy at law for failure by them to comply with the provisions of
this Section 12 and that such failure would not be adequately compensable in
damages, and therefore agree that their agreements contained in this Section 12
may be specifically enforced.

 

13.                                 Security Interest Absolute.  All rights of
the Collateral Agent hereunder, the grant of a security interest in the Pledged
Collateral, and all obligations of the Pledgors hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any other Loan Document, any agreement with respect to any of
the Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document, or any other agreement or instrument, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent to or departure from the Facility Guarantee or any other
guarantee, securing or guaranteeing all or any of the Obligations, or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, the Pledgors or any other Loan Party in respect of the Obligations
or in respect of this Agreement.

 

14.                                 Termination or Release.

 

(a)                                  This Agreement and the security interests
granted hereby shall terminate when all the Obligations have been paid in full,
the Lenders have no further commitment to lend, the Letter of Credit
Outstandings have been reduced to zero or fully cash collateralized in a manner
satisfactory to the Issuing Bank and the Administrative Agent, and the Issuing
Bank has no further obligation to issue Letters of Credit under the Credit
Agreement.

 

(b)                                 Upon any sale or other transfer by the
Pledgors of any Pledged Collateral that is permitted under the Credit Agreement
to any Person that is not a Loan Party, or, upon the effectiveness of any
written consent to the release of the security interest granted hereby in any
Pledged Collateral pursuant to Section 9.02(b) of the Credit Agreement, the
security interest in such Pledged Collateral shall be automatically released.

 

(c)                                  In connection with any termination or
release pursuant to paragraph (a) or (b) above, the Collateral Agent shall
execute and deliver to the Pledgors, at the Pledgors’ expense, all documents
that the Pledgors shall reasonably request to evidence such termination or
release and shall return the Pledged Securities and all stock powers delivered
pursuant hereto.  Any execution and delivery of documents pursuant to this
Section 14 shall be without recourse to, or warranty by, the Collateral Agent.

 

9

--------------------------------------------------------------------------------


 

15.                                 Notices.  All communications and notices
hereunder shall (except as otherwise expressly permitted herein) be in writing
and given as provided in Section 9.01 of the Credit Agreement.

 

16.                                 Further Assurances.  The Pledgors agree to
do such further acts and things, and to execute and deliver such additional
conveyances, assignments, agreements and instruments, as the Collateral Agent
may at any time reasonably request in connection with the administration and
enforcement of this Agreement or with respect to the Pledged Collateral or any
part thereof or in order better to assure and confirm unto the Collateral Agent
its rights and remedies hereunder.

 

17.                                 Binding Effect; Several Agreement;
Assignments. Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the successors and assigns of such
party, and all covenants, promises and agreements by or on behalf of the
Pledgors that are contained in this Agreement shall bind and inure to the
benefit of their successors and assigns.  This Agreement shall be binding upon
the Pledgors and the Collateral Agent and their respective successors and
assigns, and shall inure to the benefit of the Pledgors, the Collateral Agent
and the other Secured Parties and their respective successors and assigns,
except that the Pledgors shall not have the right to assign or transfer their
rights or obligations hereunder or any interest herein or in the Pledged
Collateral (and any such attempted assignment or transfer shall be void), except
as expressly permitted by this Agreement or the Credit Agreement.

 

18.                                 Survival of Agreement; Severability.

 

(a)                                  All covenants, agreements, representations
and warranties made by the Pledgors herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Collateral Agent and the other Secured Parties and shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making of any Loans and the issuance of any Letters of Credit, and shall
continue in full force and effect as long as the Obligations are outstanding and
unpaid or the Letter of Credit Outstandings do not equal zero, or are not fully
cash collateralized in a manner satisfactory to the Issuing Bank and the
Administrative Agent, and as long as the Commitments have not expired or
terminated.

 

(b)                                 In the event any one or more of the
provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).

 

19.                                 Governing Law.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

20.                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall constitute an
original, but all of which, when taken together, shall constitute a single
contract.  Delivery of an executed counterpart of a signature page to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually executed counterpart of this Agreement.

 

21.                                 Rules of Interpretation.  The rules of
interpretation specified in Section 1.02 of the Credit Agreement shall be
applicable to this Agreement.  Section headings used herein are for convenience
of reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting this
Agreement.

 

10

--------------------------------------------------------------------------------


 

22.                                 Jurisdiction; Consent to Service of Process.

 

(a)                                  Each of the Pledgors agrees that any suit
for the enforcement of this Agreement or any other Loan Document may be brought
in any New York state or federal court sitting in the Borough of Manhattan in
New York City, as the Collateral Agent may elect in its sole discretion, and
consents to the non-exclusive jurisdiction of such courts.  Each of the Pledgors
hereby waives any objection which it may now or hereafter have to the venue of
any such suit or any such court or that such suit is brought in an inconvenient
forum.  Each of the Pledgors agrees that any action commenced by any Pledgor
asserting any claim or counterclaim arising under or in connection with this
Agreement shall be brought solely in any New York state or federal court sitting
in the Borough of Manhattan in New York City, as the Collateral Agent may elect
in its sole discretion, and consents to the exclusive jurisdiction of such
courts with respect to any such action.

 

(b)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 15.  Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

 

23.                                 Waiver of Jury Trial.  EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO A
JURY IN ANY TRIAL OF ANY CASE OR CONTROVERSY IN WHICH ANY PARTY HERETO IS OR
BECOMES A PARTY (WHETHER SUCH CASE OR CONTROVERSY IS INITIATED BY OR AGAINST ANY
PARTY HERETO OR IN WHICH ANY PARTY HERETO, IS JOINED AS A PARTY LITIGANT), WHICH
CASE OR CONTROVERSY ARISES OUT OF OR RELATES TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT.  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS SET FORTH IN THIS SECTION 23.

 

[SIGNATURE PAGE FOLLOWS]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement under
seal as of the day and year first above written.

 

 

PLEDGORS:

DUANE READE INC.

 

 

By:

Duane Reade Inc., its General Partner

 

 

 

By:

/s/ John K. Henry

 

 

Name:

John K. Henry

 

Title:

Chief Financial Officer

 

 

 

By:

/s/ Michelle D. Bergman

 

 

Name:

Michelle D. Bergman

 

Title:

Vice President

 

 

 

By:

DRI I Inc., its General Partner

 

 

 

By:

/s/ John K. Henry

 

 

Name:

John K. Henry

 

Title:

Chief Financial Officer

 

 

 

By:

/s/ Michelle D. Bergman

 

 

Name:

Michelle D. Bergman

 

Title:

Vice President

 

 

 

DRI I INC.

 

 

 

By:

/s/ John K. Henry

 

 

Name:

John K. Henry

 

Title:

Chief Financial Officer

 

 

 

By:

/s/ Michelle D. Bergman

 

 

Name:

Michelle D. Bergman

 

Title:

Vice President

 

 

COLLATERAL AGENT:

FLEET RETAIL FINANCE INC., as Collateral
Agent

 

 

 

By:

/s/ Mark Forti

 

 

Name:

Mark Forti

 

Title:

Director

 

12

--------------------------------------------------------------------------------


 

SCHEDULE I

 

None of the issuers has any authorized, issued or outstanding partnership
interests of any class or any commitments to issue any partnership interests of
any class or any securities convertible into or exchangeable for any partnership
interests of any class except as otherwise stated in this Schedule I.

 

Issuer

 

Record
Owner

 

Type of Interest
held by Record
Owner

 

Percentage of
Partnership Interests
held by Record
Owner

 

Duane Reade

 

Duane Reade Inc.

 

General Partnership

 

99.0

%

Duane Reade

 

DRI I Inc.

 

General Partnership

 

1.0

%

 

None of the issuers has any authorized, issued or outstanding shares of its
capital stock of any class or any commitments to issue any shares of its capital
stock of any class or any securities convertible into or exchangeable for any
shares of its capital stock of any class except as otherwise stated in this
Schedule I.

 

Issuer

 

Record
Owner

 

Class of
Shares

 

Number
of Shares
held by
Record
Owner

 

Number of
Issued and
Outstanding
Shares

 

Percentage of
Shares
held by
Record
Owner

 

DRI I Inc.

 

Duane Reade
Inc.

 

Common

 

1,000

 

1,000

 

100.0

%

Duane Reade Realty, Inc.

 

Duane Reade
Inc.

 

Common

 

990

 

1,000

 

99.0

%

Duane Reade Realty, Inc.

 

DRI I Inc.

 

Common

 

10

 

1,000

 

1.0

%

Duane Reade International, Inc.

 

Duane Reade
Inc.

 

Common

 

990

 

1,000

 

99.0

%

Duane Reade International, Inc.

 

DRI I Inc.

 

Common

 

10

 

1,000

 

1.0

%

 

13

--------------------------------------------------------------------------------